Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				       DETAILED ACTION
			          SPECIFICATION OBJECTION
Insertion of continuing data of PCT and French Foreign Priority documents at beginning of the specification is needed.  

				     CLAIM OBJECTION
The recited “VDF” and “TrFE” of claim 1 are objected.  Although “vinylidene fluoride” would be the “VDF”, recitation of “vinylidene fluoride (VDF)” and “trifluoroethylene (TrFE)” in line 3 are suggested for consistency.  
Deletion of “in solution” from claim 6 is suggested since a liquid formulation in a solvent would be the solution.  Thus, the “in solution” would be redundant.
In claim 7, the recited “ketones” in line 2 and “ketones solvents” in line 3 would be the same and thus deletion of “ketones solvents” is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Casar et al. (Influencing dielectric properties of relaxor polymer system by blending  vinylidene fluoride-trifluoroethylene-based terpolymer with a ferroelectric copolymer, Journal of Applied Physics, 115,p[ages 104101-1 to 104101-5 (2014)) in view of Xia et al. (High Electromechanical Responses in a poly(vinylidene fluoride-trifluoroethylene-dichlorofluoroethylene) Terpolymer, Advanced Material, Vol. 14, Issue 21, pages 1574-1577, 2002) and/or Sakagami et al. (US 4,554,335).
Casar et al. teach a blend consisting of a terpolymer P(VDF-TrFE-CFE) with 62.5/29/8.5 mol. % and a copolymer P(VDF-TrFE) with 55/45 mol.% and a film obtained from casting of a solution comprising N,N’-dimethylformamide under II Materials and Methods at page 104101-2 which would make claims 6, 7 and 9 obvious.
Casar et al. teach a terpolymer P(VDF-TrFE-CTFE) at a lower part of the left column at page 104101-1 which would make claim 3 obvious.
Casar et al. teach an amount of the copolymer is 20-50 wt.% of the blend at a lower portion of the right column at page 104101-1 and in FIG, 2 which would make claim 5 obvious.
Casar et al. teach PVDF polymer has played an important role in sensor and actuator applications under ‘I. Introduction”.  Thus, the recited various devices of claims 13-17 would have been obvious to one skilled in the art.
The instant invention further recites less than 8 mol.% of CFE over the terpolymer of Casar et al.
But, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, utilization of a terpolymer P(VDF-TrFE-CFE) having less than 8 mol.% as well as % of claim 4 in Casar et al. would have been obvious to one skilled in the art before the effective filing date of invention.
Furthermore, the instant terpolymer and various devices are known in the art.
Xia et al. teach that 4 mol-% of CFE seems to be adequate to nearly eliminate the polarization hysteresis of P(VDF-TrFE-CFE) terpolymer yielding a higher elastic modulus in lines 9-13 of the right column of a page 1576.  Xia et al. further teach sensors, actuators and integrated micro-electromechanical systems at top of page 1574 which would further meet claims 13, 16 and 17.  The sensors would meet the recited (opto)electronic device of claim 17.  Also, the recited electromechanical device of claim 13 would encompass MEMS of claim 16 absent further limitations.  Furthermore, Xia et al. teach EAPs perform energy conversion between electric and mechanical forms at top of page 1574 and case laws held that changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).  Thus, the recited electromechanical device of claim 13 would have been obvious to one skilled in the art.
Sakagami et al. teach P(VDF-TrFE-CTFE) terpolymer having 50/45/5 mol% in example 3 and various advantages such as its dielectric constant does not vary to a great extent in a wide range of temperatures at col. 2, lines 3-12.  Such terpolymer would meet claim 4.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the P(VDF-TrFE-CFE) terpolymer having 4 mol-% of CFE taught by Xia et al. or the P(VDF-TrFE-CTFE) terpolymer having 5 mol% of CTFE taught by Sakagami et al. in Casar et al. since Xia et al. and Sakagami et al. teach advantages of a low mol-% of CTE or CTFE absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Furthermore, Casar et al. teach use of a single P(VDF-TrFE-CFE) having 7.2 mol.% of CTE in middle of the right column at page 104101-3 which would meet the instant terpolymer.  Casar et al. teach advantages of further employing ferroelectric copolymer in abstract.
 Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a mixture of a copolymer P(VDF-TrFE) with 55/45 mol.% and the P(VDF-TrFE-CFE) having 7.2 mol.% of CTE in Casar et al. since Casar et al. teach advantages of further employing ferroelectric copolymer absent showing otherwise.
The above modified blend of Casar et al. would be expected to have the recited properties of claims 10 and 11.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Casar et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Enhanced electrocaloric effect in poly(vinylidene fluoride-trifluoroethylene)-based terpolymer/copolymer blends, Applied Physics Letters 100, 222902 (2012), pp. 222902-1 to 222902-4) in view of Xia et al. (High Electromechanical Responses in a poly(vinylidene fluoride-trifluoroethylene-dichlorofluoroethylene) Terpolymer, Advanced Material, Vol. 14, Issue 21, pages 1574-1577, 2002) and/or Sakagami et al. (US 4,554,335).
Chen et al. teach a film obtained from a solution of a blend consisting of a terpolymer P(VDF-TrFE-CFE) with 62.5/29/8.5 mol. % and a copolymer P(VDF-TrFE) with 55/45 mol.% in N,N’-dimethylformamide in the first full paragraph of a right column at page 222902-1 and various ratios of polymers in table 1.
The instant invention further recites less than 8 mol.% of CFE over the terpolymer of Chen et al.
But, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, utilization of a terpolymer P(VDF-TrFE-CFE) having less than 8 mol.% as well as % of claim 4 in Chen et al. would have been obvious to one skilled in the art before the effective filing date of invention.  Chen et al. teach enhanced electrocaloric effect and thus, the recited various devices of claims 13-17 would have been obvious to one skilled in the art.
Furthermore, the instant terpolymer and various devices are known in the art.
Xia et al. teach that 4 mol-% of CFE seems to be adequate to nearly eliminate the polarization hysteresis of P(VDF-TrFE-CFE) terpolymer yielding a higher elastic modulus in lines 9-13 of the right column of a page 1576.  Xia et al. further teach sensors, actuators and integrated micro-electromechanical systems at top of page 1574 which would further meet claims 13, 16 and 17.  The sensors would meet the recited electronic device of claim 17.  Also, the recited electromechanical device of claim 13 would encompass MEMS of claim 16 absent further limitations.  Furthermore, Xia et al. teach EAPs perform energy conversion between electric and mechanical forms at top of page 1574 and case laws held that changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).  Thus, the recited electromechanical device of claim 13 would have been obvious to one skilled in the art.
Sakagami et al. teach P(VDF-TrFE-CTFE) terpolymer having 50/45/5 mol% in example 3 and various advantages such as its dielectric constant does not vary to a great extent in a wide range of temperatures at col. 2, lines 3-12.  Such terpolymer would meet claim 4.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the P(VDF-TrFE-CFE) terpolymer having 4 mol-% of CFE taught by Xia et al. or the P(VDF-TrFE-CTFE) terpolymer having 5 mol% of CTFE taught by Sakagami et al. in Chen et al. since Xia et al. and Sakagami et al.  teach advantages of low mol-% of CTE or CTFE absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The above modified blend of Casar et al. would be expected to have the recited properties of claims 10 and 11.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Chen et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Casar et al. (Influencing dielectric properties of relaxor polymer system by blending  vinylidene fluoride-trifluoroethylene-based terpolymer with a ferroelectric copolymer, Journal of Applied Physics, 115,p[ages 104101-1 to 104101-5 (2014)) in view of Xia et al. (High Electromechanical Responses in a poly(vinylidene fluoride-trifluoroethylene-dichlorofluoroethylene) Terpolymer, Advanced Material, Vol. 14, Issue 21, pages 1574-1577, 2002) and/or Sakagami et al. (US 4,554,335) as applied to claims  1-7, 9-14, 16 and 17 above, and further in view of Ju et al. (A flexible tactile-feedback touch screen using transparent ferroelectric polymer film vibrators, Smart Materials and Structures, 2014, 23(7), 074004, 10 pages).
The instant claim 15 further recites an acoustic device over Casar et al., Xia et al. and Sakagami et al.
Ju et al. teach a thin film of P(VDF-TrFE-CTFE) terpolymer yielding acoustic waves in abstract and a device yielding the acoustic waves would encompass acoustic devices of claim 15
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to obtain the acoustic devices taught by Ju et al. from the modified composition of Casar et al., Xia et al and/or Sakagami et al. since the acoustic devices comprising the thin film of P(VDF-TrFE-CTFE) terpolymer are well-known as taught by Ju et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Casar et al. (Influencing dielectric properties of relaxor polymer system by blending  vinylidene fluoride-trifluoroethylene-based terpolymer with a ferroelectric copolymer, Journal of Applied Physics, 115,p[ages 104101-1 to 104101-5 (2014)) in view of Xia et al. (High Electromechanical Responses in a poly(vinylidene fluoride-trifluoroethylene-dichlorofluoroethylene) Terpolymer, Advanced Material, Vol. 14, Issue 21, pages 1574-1577, 2002) and/or Sakagami et al. (US 4,554,335) as applied to claims  1-7, 9-14, 16 and 17 above, and further in view of Inukai et al. (US 5,087,679).
The instant claim 7 further recites various solvents.
Inukai et al. teach the instant solvents at col. 2, lines 30-39.  Inukai et al. further teach terpolymers having 5, 6 or 7 mol.% in tables 1 and 2 yielding a high dielectric constant (col. 1, lines 32-34) which would meet the instant terpolymers.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known solvents/terpolymers taught by Inukai et al. in Casar et al., Xia et al and/or Sakagami et al. since utilization of such solvents for the P(VDF-TrFE-CTFE) terpolymer is well-known as taught by Inukai et al. and since Inukai et al. further teach that terpolymers having 5, 6 or 7 mol.% would yield a high dielectric constant absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 10 and 11 are further rejected under 35 U.S.C. 103 as being unpatentable over Casar et al. (Influencing dielectric properties of relaxor polymer system by blending  vinylidene fluoride-trifluoroethylene-based terpolymer with a ferroelectric copolymer, Journal of Applied Physics, 115,p[ages 104101-1 to 104101-5 (2014)) in view of Xia et al. (High Electromechanical Responses in a poly(vinylidene fluoride-trifluoroethylene-dichlorofluoroethylene) Terpolymer, Advanced Material, Vol. 14, Issue 21, pages 1574-1577, 2002) and/or Sakagami et al. (US 4,554,335) as applied to claims  1-7, 9-14, 16 and 17 above, and further in view of Domingues Dos Santos et al. (US 2015/0307673 A1).
Domingues Dos Santos et al. teach methyl ethyl ketone as a solvent in [0086] and terpolymer comprising 1.97-4.1 mol.% of CTFE yielding various values of modulus and % strain in table of [0101] which would make the claims 10 and 11 obvious for a film obtained from a modified composition of Casar et al. Xia et al. and/or Sakagami et al. to one skilled in the art before the effective filing date of invention absent showing otherwise.

Claim 8 is further rejected under 35 U.S.C. 103 as being unpatentable over Casar et al. (Influencing dielectric properties of relaxor polymer system by blending  vinylidene fluoride-trifluoroethylene-based terpolymer with a ferroelectric copolymer, Journal of Applied Physics, 115,p[ages 104101-1 to 104101-5 (2014)) in view of Xia et al. (High Electromechanical Responses in a poly(vinylidene fluoride-trifluoroethylene-dichlorofluoroethylene) Terpolymer, Advanced Material, Vol. 14, Issue 21, pages 1574-1577, 2002) and/or Sakagami et al. (US 4,554,335) as applied to claims  1-7, 9-14, 16 and 17 above, and further in view of English abstract of CN 103187466 A (July 3, 2013) and/or Abgrall (US 2018/0163041 A1).
The instant claim 8 further recites additives.
A lower portion of English abstract of CN teach a film obtained from a fluoroplastic and silane coupling agent which would meet the recited adhesion modifiers of claim 8.
Abgrall teaches employing additives such as plasticizers in [0053-0057] which would meet the recited viscosity modifiers of claim 8.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known additives taught by CN and/or Abgrall in a film forming solution of Casar et al., Xia et al and/or Sakagami et al. since utilization of such additives to improve the adhesion of the film and to plasticize the film are well-known as taught by CN and/or Abgrall or further to utilize the art-well known crosslinker in order to improve physical/mechanical properties of a film absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Casar et al. (Influencing dielectric properties of relaxor polymer system by blending  vinylidene fluoride-trifluoroethylene-based terpolymer with a ferroelectric copolymer, Journal of Applied Physics, 115,p[ages 104101-1 to 104101-5 (2014)) in view of Xia et al. (High Electromechanical Responses in a poly(vinylidene fluoride-trifluoroethylene-dichlorofluoroethylene) Terpolymer, Advanced Material, Vol. 14, Issue 21, pages 1574-1577, 2002) and/or Sakagami et al. (US 4,554,335) as applied to claims  1-7, 9-14, 16 and 17 above, and further in view of Choi et al. (US 2015/0325228 A1)
The instant claim 15 further recites an ultrasound transducer over Casar et al., Xia et al. and Sakagami et al.
Choi et al. teach the ultrasound transducer comprising a P(VDF-TrFE-CFE) terpolymer or P(VDF-TrFE-CTFE) terpolymer, PVDF copolymer and a mixture thereof in [0033] and claim 1.  Choi et al. teach methyl ethyl ketone as a solvent in [0047].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the film of Casar et al., Xia et al and/or Sakagami et al. for obtaining the ultrasound transducer taught by Choi et al. further with methyl ethyl ketone since the ultrasound transducer comprising a P(VDF-TrFE-CFE) terpolymer or P(VDF-TrFE-CTFE) terpolymer, PVDF copolymer and a mixture thereof as well as the methyl ethyl ketone as the solvent is well-known as taught by Choi et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/263,721 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 15 recites a film obtained from a blend of P(VDF-TrFE) and P(VDF-TrFE-CFE) or P(VDF-TrFE-CTFE) which would be expected to have the recited properties of claims 10 and 12 since the instant specification does not teach a specific method for obtaining such properties other than drying a solution.  As to claim 12, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Also, molar ratio of the CFE and CTFE of the copending Application would encompass the instant molar ratio and since when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/637,365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 and of the copending Application teaches the instant blend and the claim 15 recites a film which would be expected to have the recited properties of claims 10 and 12 since the instant specification does not teach a specific method for obtaining such properties other than drying a solution.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 12, 2022                                         /TAE H YOON/                                                                           Primary Examiner, Art Unit 1762